Case 1:19-cv-00793-CMA-NYW Document 16 Filed 08/14/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00793-CMA-NYW

  HOWARD COHAN,

         Plaintiff,

  v.

  NORDSTROM, INC.,

        Defendants.
  ______________________________________________________________________________

                   NOTICE OF SETTLEMENT AND REQUEST TO
                       VACATE SCHEDULING CONFERENCE
  ______________________________________________________________________________

         Defendant Nordstrom, Inc. (“Nordstrom”), by and through its attorney, Christopher D.

  Bryan of Hall & Evans, LLC, hereby gives notice to the Court that the parties have resolved the

  captioned matter, and requests that the Court vacate the Scheduling Conference, currently set for

  August 27, 2019.

         Counsel for both parties are working amicably through the particulars of the settlement

  agreement and anticipate dismissal documents will be filed within the next twenty-one (21) days.

         DATED THIS 14th DAY OF AUGUST, 2019.
Case 1:19-cv-00793-CMA-NYW Document 16 Filed 08/14/19 USDC Colorado Page 2 of 2




                                             Respectfully submitted,


                                                    s/ Christopher D. Bryan
                                             Christopher D. Bryan
                                             HALL & EVANS, LLC
                                             1001 Seventeenth Street, Suite 300
                                             Denver, Colorado 80202
                                             (303) 628-3300
                                             (303) 628-3368 [facsimile]
                                             bryanc@hallevans.com
                                             Counsel for Defendant Nordstrom, Inc.




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 14, 2019, I electronically filed the foregoing NOTICE OF
  SETTLEMENT with the Clerk of Court using the CM/EFC system, which will send notification
  of such filing to the following e-mail addresses:

  Gloria Y. Saad
  Blackmore Law PLC
  21411 Civic Center Drive, Suite 200
  Southfield, MI 48076
  Telephone: 1-833-343-6743
  E-mail: gsaad@blackmorelawplc.com
  Counsel for Howard Cohan



                                             s/ Martha Fiser, Legal Secretary to ____________
                                             Christopher D. Bryan
                                             HALL & EVANS, LLC
                                             1001 Seventeenth Street, Suite 300
                                             Denver, Colorado 80202
                                             (303) 628-3300
                                             (303) 628-3368 [facsimile]
                                             bryanc@hallevans.com
                                             Counsel for Defendant Nordstrom, Inc. LLC




                                                2
